DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1,2, 6, 13, 20-22, 32, 41 and new claims 63 and 64 in the reply filed 12/20/2021 is acknowledged.  The traversal is on the grounds that 1) Luo et al discloses culturing iPS cells with a cocktail comprising L-glutathione after the iPS cell lines were already induced by Yamanaka factors and not prior to the initiation of reprogramming and/or during reprogramming; and 2),that the claims of Group II all depend from claims of Group I. 
In reply,  while it is agreed that Luo does not disclose treatment of non-pluripotent cells (including aged somatic cells) with glutathione before initiation of programming and/or during reprogramming, it is maintained that the prior art document Chen et al (“Rational optimization of reprogramming culture conditions for the generation of induced pluripotent stem cells with ultra-high efficiency and fast kinetics,” Cell Research 21:884-894 (2011)) (cited on IDs filed 02/22/2020 as document no. A16) (Chen) does teach and suggest use of glutathione in the culture of non-pluripotent cells (including agent somatic cells) prior to and/or during reprogramming.
Chen discloses (page 892, right column, “Generation of iPS cells”) iSF1 (DMEM supplemented with SR, N2, LIF and bFGF) [33] and iCD1 (Table 1) were used in iPSC generation (the claimed “during reprogramming”). The components of  iCS1 include glutathione as shown in Table 1.  Therefore, the Chen medium (DMEM supplemented with iDC1) and used in iPSC generation meets the claim element of “treatment with an effective amount of glutathione during reprogramming.”
Therefore, it is maintained that in view of the teachings of Chen, the use of glutathione in culture medium does not make a contribution over the prior art of record and thus does not constitute a special technical feature such that unity of invention is 
For these reasons, the claims of Group II, claims 30, 31, 60 and 61 are not rejoined.  The requirement is still deemed proper and is therefore made FINAL.


Status of Claims
Claims 3-5, 7-12, 14-19, 23-28, 33-40, 42-49,52 54, 55, 57 and 59 are cancelled.
Claims 1, 2, 6, 13, 20, 21, 22, 29-32, 41, 50, 51, 53, 56, 58, 60-64 are pending in this application.  The claims of Group II (claims 30, 31, 60 and 61), Group III (claims  29, 50, 51, 53, 56 and 58) and Group IV (claim 62) are withdrawn from consideration as being directed to a nonelected invention.  	
Claims 1, 2, 6, 13, 20-22, 32, 41 and new claims 63 and 64 are examined in this Office Action. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2021 and 02/22/2020 have been considered by the examiner.

Claim Interpretation
1.	Claims 6, 20, 21, 22, 41 and 64 specifically recite the term “aged somatic cells” which is interpreted based on the definition provided in the specification [0106]. Specifically, the term “aged somatic cell” (abbreviated as A-SC) refers to a somatic cell isolated from an aged donor (e.g., a mouse aged > 1.4 years, or a human aged > 50 years) or exhibiting a profile (e.g., basal ROS level, DNA damage response, genomic stability, ZSCAN10 expression level, GSS expression level) that is comparable to a somatic cell isolated from an aged donor.
	

	Therefore, the iPS cells and the somatic cells [0170] are grown in media having a baseline level of glutathione prior to induction of reprogramming and the untreated control cells are considered to be cultured in some baseline level of glutathione present in the culture media comprising FBS.

3.	The phrase “lack of the elevated cellular ROS level does not identify the non-pluripotent cells for treatment with glutathione or derivatives thereof”  (therefore “chosen”) is interpreted to mean the same meaning as the phrase “ wherein the elevated cellular ROS level identifies the non-pluripotent cells (the fibroblasts of 5D) for treatment with glutathione or derivatives thereof” (therefore “not chosen”) since cells expressing an elevated level of ROS would be chosen and those cells not expressing elevated level ROS would not be chosen. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dannenmann et al  (“High Glutathione and Glutathione Peroxidase-2 Levels Mediate Cell-Type-Specific DNA Damage Protection in Human Induced Pluripotent Stem Cells,” Stem Cell Reports Vol. 4  886–898 May 12, 2015) (cited on IDS filed 02/22/2022 as document no. A1) (DannenmannSC) in view of Dannenmann et al (“Genome surveillance in pluripotent stem cells: Low apoptosis threshold and efficient antioxidant defense,” Molecular and Cellular Oncology 3(2): pages 1-3, 2015) (cited on IDS filed 02/22/2020 as document no. A20) (Dannenmann MCO) and Hagen et al (“Glutathione uptake and protection against oxidative injury in isolated kidney cells,” Kidney International, Vol. 34 (1988), pp. 74—81) (Hagen).

DannenmannSC discloses (page 1, right column, top paragraph) ROS (reactive oxygen species, “ROS”) generated during mitochondrial respiration are a major source of DNA damage.  DannenmannSC discloses (page 1, right column, top paragraph) DNA lesions in the absence of DNA repair can lead to cell death, genomic instability, and cancer.  DannenmannSC discloses comparisons of iPS cells derived from fibroblasts with that of corresponding fibroblasts (claim 6, the claimed “wherein the mammalian non-pluripotent cells are somatic cells which are fibroblasts”) to stress stimuli such as H2O2 (causing oxidative damage, page, 2, right column, first full paragraph) and other toxins (figure 1). 

DannenmannSC discloses iPSCs exhibit proteins against both nuclear and mtDNA damage, showing less oxidative damage occurring and disclosing iPSCs have a 3 to 4-fold increased level of GSH as compared to fibroblasts (figure 5A). 
Regarding claim 2, DannenmannSC discloses use of hydrogen peroxide to generate oxidative damage to iPCs and their related fibroblasts (page 2, right column, first full paragraph). DannenmannSC discloses measurement of ROS levels (page 5, right column, bottom paragraph) using dihydrorhodamine123 staining and FACS analysis in both iPSCs and the related fibroblasts (figure 5D).  
DannenmannSC discloses (page 2, left column, second paragraph), iPSCs harbor high glutathione (GSH) levels and strongly express several GSH-dependent antioxidant enzymes and that the combined depletion of GSH and glutathione peroxidase-2(GPX2) levels was able to impair this iPSC-specific resistance to DNA damage (figure 7B).
DannenmannSC differs from the claims in that the document fails to disclose treating the non-pluripotent stem cells with glutathione prior to and/or during reprogramming.  However, Dannenmann MCO and Hagen et al cure the deficiency.
Dannenmann MCO discloses the reprogramming of somatic cells (the claimed non-pluripotent cells) to iPSCs is thought to cause DNA damage (page 1, right column, bottom paragraph). Dannenmann MCO discloses (page 2, left column, first full paragraph) that reduced DNA damage in iPSCs could be mediated by increased expression of DNA repair genes (the claimed “increased DNA damage response”) as well as the increased 3-4 fold elevated levels of glutathione (GSH) as compared to fibroblasts.  Dannenmann MCO discloses the increase in ROS levels in fibroblasts was up to 10-fold higher, suggesting that oxidative stress (the oxidative injury) is efficiently prevented in iPSCs (page 3, left column, first full paragraph). 
Hagen discloses (Abstract) glutathione uptake and protection against oxidative injury (the claimed “ROS” claim 2) in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury.  Hagen discloses (Abstract) 
In view of the teachings of DannemannSC that depletion of glutathione impaired protection against DNA lesions (thus showing a decreased DNA damage response) and Dannenmann MCO that reprogramming of somatic cells (the claimed “non-pluripotent cells”) to iPSCs is thought to cause DNA damage, it would have been obvious to one of ordinary skill to modify the method of DannemannSC and Dannemann MCO  by culturing non-pluripotent cells with exogenous glutathione (the claimed “effective amount of glutathione”) as suggested by Hagen prior to initiation of reprogramming, and/or during reprogramming (claim 13) in order to protect against DNA damage caused by reprogramming in view of the teachings of DannemannSC that glutathione protects against DNA lesions (the claimed “increased DNA damage response”), and Hagen, disclosing the uptake and protective effects of glutathione against oxidative injury (the claimed “increased DNA damage response”)  and the claimed “culturing under conditions that allow for production of iPSCs thereby producing iPSCs with an increased DNA damage response as compared to iPSCs produced from untreated controls grown under similar conditions”) (claims 1, 13,.  
Regarding claim 2, because ROS are indicative of oxidative injury, it would have been obvious to one of ordinary skill to identify non-pluripotent cells having high ROS levels for treatment with glutathione before and/or during reprogramming to IPSCs in view of the teachings of Hagen that exogenous glutathione is take up by cells and exerts a protective effect against oxidative injury and Dannenmann MCO that the future of iPSC based cell therapies is dependent upon the quality of the differentiated cells and their ability to maintain an intact genome (page 2, left column, first full paragraph). 
One of ordinary skill would have had a reasonable expectation of success in producing iPSCs having an increased DNA damage response when the related non-pluripotent cells were cultured in glutathione as compared to iPSC cells derived from related non-pluripotent cells which were not cultured in the presence of glutathione because glutathione promotes repair of DNA lesions as taught by DannemannSC and in 
One of ordinary skill would have been motivated to culture the non-pluripotent cells (somatic cells) with glutathione prior to initiation of programming and/or during reprogramming in view of the teachings of Dannemann MCO that antioxidant supplementation might improve the safety of iPSCs for future therapeutic applications by decreasing the amount of DNA damage.

2.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable DannenmannSC,  Dannenmann MCO and Hagen as applied to claims 1, 2, 6, 13 above and further in view of Kojima et al (“The STAT3-IGFBP5 axis is critical for IL-6/gp130- induced premature senescence in human fibroblast,” Cell Cycle, 11:4, 730-739 (2012)) (Kojima).  The teachings of DannenmannSC, Dannenmann MCO and Hagen above are incorporated herein in their entirety. 
DannenmannSC, Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose an elevated ROS level of the non-pluripotent cells is identified by an increased expression level of an IGFBP5 gene.  However, Kojima cures the deficiency.
Kojima discloses (“The STAT3-IGFBP5 axis is critical for IL-6/gp130- induced premature senescence in human fibroblast,” Cell Cycle, 11:4, 730-739 2012).  Kojima discloses (Abstract) stimulating fibroblast cells with IL-6/sIL-6R sequentially caused an increase in reactive oxygen species (ROS) as early as day 1, followed by the DNA damage response, p53 accumulation and, finally, senescence on days 8–10. Kojima discloses (Abstract) identification of IGFBP5 as a major STAT3 mediator, because IGFBP5 was expressed from the early phase through the entire senescence process and was responsible for IL-6/STAT3-induced ROS increase and premature senescence.  Kojima therefore discloses identification of elevated cellular ROS levels in non-pluripotent cells by an increase the gene expression levels of IGFBP5 (Abstract). 
 It would have been obvious to one or ordinary skill to modify the method of DannenmannSC, Dannenmann MCO and Hagen by looking at an increased expression 

3.	Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable DannenmannSC,  Dannenmann MCO and Hagen as applied to claims 1, 2, 6, 13 above and further in view of Chen et al (“Rational optimization of reprogramming culture conditions for the generation of induced pluripotent stem cells with ultra-high efficiency and fast kinetics,” Cell Research 21:884-894 (2011)) (cited on IDs filed 02/22/2020 as document no. A16) (Chen).
The teachings of DannenmannSC, Dannenmann MCO and Hagen above are incorporated here in their entirety. 
DannenmannSC,  Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose treatment of non-pluripotent cells with an effective glutathione after the reprogramming of the non-pluripotent cells under conditions that allow for the production of iPSCS.  However, Chen cures the deficiency.
Chen discloses (page 892, left column, first full paragraph) that incompletely reprogrammed iPSCs (pre-iPSCs) were generated with the transduction of c-Myc and that the efficiency of reprogramming depended upon the reprogramming factors used (page 891, left column, bottom paragraph).  Chen discloses (page 892, right column, “Generation of iPS Cells”) that iPSC colonies were scored or picked 8-10 days post treatment in iCD1 based on OCT-4/GFP expression.  Chen therefore discloses picking out the iPS cell colonies from those nonpluripotent cells not yet reprogrammed or the incompletely reprogrammed iPSCS (pre-iPSCs) discussed above. It would have been obvious to one of ordinary skill continue the culture of the not yet reprogrammed nonpluripotent cells and/or the incompletely reprogrammed cells with an effective amount of glutathione after the successful reprogramming of other cells to iPSCs in order to maintain the non-programmed cells under optimal conditions leading to possible further reprogramming, lacking evidence to the contrary.  One of ordinary skill would have been motivated to continue the reprogramming under the optimal glutathione conditions taught by DannenmannSC, Dannenmann MCO and Hagen in order to optimize the DNA integrity and the DNA damage response in the iPSCs to be further obtained. One of ordinary skill would have had a reasonable expectation of success of doing so in view of the teachings of Hagen (Abstract) that transported exogenous GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury. 

4.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (“Human iPSC-Based Modeling of Late-Onset Disease via Progerin-Induced Aging,” Cell Stem Cell 13, 691–705, December 5, 2013) (cited on IDS filed 02/22/2020 as document no. A56) (Miller) in view of DannenmannSC, Dannenmann MCO and Hagen (full citations above).
Miller discloses somatic cells such as fibroblasts from aged donors (ages 51-55 and 71-96; page 3, right column, top paragraph) exhibit a set of markers that correlates with fibroblast donor age such as DNA damage and reactive oxygen species (ROS) (page 693, left column, second paragraph; and Figure 1). Miller discloses (page 693, left column, second paragraph) old donor fibroblasts showed nuclear morphology abnormalities, an increase in DNA damage and reactive oxygen species (ROS) when compared to fibroblasts from younger donors (figure 1, parts c and f).
Miller discloses (page 693, left column, second paragraph) age-associated markers, present in old fibroblasts, were lost during reprogramming and were not reacquired during the subsequent differentiation, indicating that iPSC-derived cells do not maintain a memory of their age. Miller discloses that independent of donor age, iPSCs lack expression of age-associated markers (page 4, right column, top paragraph) and that age is lost after reprogramming (page 694, right column, bottom paragraph).

DannenmannSC discloses (page 2, right column, top paragraph) ROS (reactive oxygen species) generated during mitochondrial respiration are a major source of DNA damage and that depletion of glutathione caused impaired protection against DNA lesions. 
 Dannenmann MCO  discloses the reprogramming of somatic cells to iPSCs is thought to cause DNA damage (page 1, right column, bottom paragraph). Dannenmann MCO  discloses (page 2, left column, first full paragraph) that reduced DNA damage in iPSCs could be mediated by increased expression of DNA repair genes (the claimed “increased DNA damage response”) as well as the increased 3-4 fold elevated levels of glutathione (GSH) as compared to fibroblasts.  Dannenmann MCO discloses the increase in ROS levels in fibroblasts was up to 10 fold higher, suggesting that oxidative stress is efficiently prevented in iPSCs (page 3, left column, first full paragraph). 
 Dannemann SC and Dannemann MCO taken together suggest the DNA damage caused by ROS present in related somatic cells is overcome in iPS cells by at least the increased expressed levels of glutathione
Hagen discloses (Abstract) glutathione uptake and protection against oxidative injury (the claimed “ROS” claim 2) in kidney cells (a somatic cell). Hagen discloses (Abstract) glutathione is transported intact into cells (Abstract) and that uptake of GSH can supplement synthesis of GSH to protect against injury.  Hagen discloses (Abstract) the GSH uptake was required for the protection (page 78, right column, top paragraph). Hagen summarizes (Abstract) that transported GHS can be used to supplement endogenous synthesis to protect cells against oxidative injury. 

It would have been obvious to one of ordinary skill to modify the method of Miller by culturing the aged somatic cells in the presence of an effective amount of glutathione  as suggested by Dannemann SC and Dannemann MCO and Hagen  prior to the initiation and/or during reprogramming of A-iPS cells in order to prevent additional DNA damage (as suggested by DMCO) to the produced A-iPSCs and the teachings of 
One of ordinary skill would have had a reasonable expectation of success in culturing aged somatic cells in the presence of exogenous glutathione and producing A-iPSCs having an increased DNA damage response over cells not so cultured in view of the teachings of Dannemann SC and Dannemann MCO taken together, teaching the DNA damage caused by ROS is overcome in iPS cells by at least the increased expressed levels of glutathione and Hagen   Disclosing exogenous glutathione had protective effects.
Regarding claim 21, Miller discloses (page 693, left column, second paragraph) old donor fibroblasts showed an increase in DNA damage and reactive oxygen species (ROS) when compared to fibroblasts from younger donors (figure 1, parts c and f) (the claimed “aged somatic cells identified for treatment express an elevated cellular (ROS) level prior to treatment relative to one or more of …..young somatic cells”). 
Regarding claim 22, Miller discloses (page 693, left column, second paragraph) age-associated markers, present in old fibroblasts, were lost during reprogramming and were not reacquired during the subsequent differentiation, therefore disclosing the A-iPSCs were characterized by an increased DNA damage response. One of ordinary skill would have had the reasonable expectation of success that the produced A-iPSCs would have a DNA damage response comparable to that observed in young iPSCs in view of the teachings of Miller that age associated markers present in old fibroblasts were lost during reprogramming and were not re-acquired.
In view of the teachings of DannemannSC that depletion of glutathione impaired protection against DNA lesions (the claimed “DNA damage”) and Dannenmann MCO that reprogramming of somatic cells (the claimed “non-pluripotent cells”) to iPSCs is thought to cause DNA damage and Hagen, disclosing exogenous glutathione had protective effects it would have been obvious to one of ordinary skill to modify the method of Miller by culturing aged non-pluripotent cells with exogenous glutathione (the claimed “effective amount of glutathione”) prior to initiation of reprogramming, and/or during reprogramming in order to protect against DNA damage caused by .

5.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, DannenmannSC, Dannenmann MCO and Hagen (all cited above) as applied to claims 20-22 above and further in view of Kim et al  (“Factor Binding Protein-5 through a p53-dependentMechanism,” Molecular Biology of the Cell, Vol. 18, 4543-4552 (2007)) (cited on IDs filed 02/22/2020 as document no. A40) (Kim) and Kojima (cited above).
The teachings of Miller, DannenmannSC, Dannenmann MCO and Hagenabove are incorporated herein in their entirety.  Miller, DannenmannSC, Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose identifying elevated ROS levels in aged somatic cells by an increased expression level of the IGFBP5 gene.  However, Kim and Kojima cure the deficiency.

Claim interpretation: The Kim cells are considered to meet the claimed “aged cells” (applicant’s specification [0106]) because they exhibit a profile (e.g., basal ROS level, DNA damage response, genomic stability, ZSCAN10 expression level, GSS expression level) that is comparable to a somatic cell isolated from an aged donor.
Kim discloses IGFBP5 gene expression is upregulated during cellular senescence in human dermal fibroblasts (the claimed aged somatic cells) (Abstract). Kojima discloses (Abstract) IGFBP5 was expressed from the early phase through the entire senescence process and was responsible for IL-6/STAT3-induced ROS increase and premature senescence.  Kim and Kojima therefore both disclose upregulation of IGFBP5 in aged cells or aging cells and Kojima discloses that IFBP5 was responsible for the induced ROS increase.
It would have been obvious to one or ordinary skill to modify the method of Miller, DannenmannSC, Dannenmann MCO and Hagen by looking at an increased expression level of IGFPB5 as suggested by Kojima and Kim in view of the teachings of Kojima that  
One of ordinary skill would have had a reasonable expectation of success in identifying aged non-pluripotent cells for treatment by using the expression of the IGFBP5 gene in view of the teachings of Kojima and Kim that the IGFPB5 gene was indicative of cells having increased ROS expression and possible premature senescence.
 One of ordinary skill would have been motivated to identify aged non-pluripotent cells having IGFBP5 gene expression indicating an elevated ROS level increase and potentially premature senescence for glutathione treatment in order to prevent cell death and thereby produce iPCSs have increased DNA damage response. 

6.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, DannenmannSC, Dannenmann MCO and Hagen (all cited above) as applied to claims 20-22 above and further in view of Chen (citation provided above).
The teachings of DannenmannSC, Dannenmann MCO and Hagen above are incorporated here in their entirety. 
DannenmannSC,  Dannenmann MCO and Hagen differ from the claims in that the documents fail to disclose treatment of non-pluripotent cells with an effective glutathione after the reprogramming of the non-pluripotent cells under conditions that allow for the production of iPSCS.  However, Chen cures the deficiency.
Chen discloses (page 892, left column, first full paragraph) that incompletely reprogrammed iPSCs (pre-iPSCs) were generated with the transduction of c-Myc and that the efficiency of reprogramming depended upon the reprogramming factors used (page 891, left column, bottom paragraph).  Chen discloses (page 892, right column, “Generation of iPS Cells”) that iPSC colonies were scored or picked 8-10 days post treatment in iCD1 based on OCT-4/GFP expression.  Chen therefore discloses picking out the iPS cell colonies from those nonpluripotent cells not yet reprogrammed or the incompletely reprogrammed iPSCS (pre-iPSCs) discussed above.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632